Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Hubo prueba en este caso tendente a demostrar que Ernesto Allende, muchacho que no estaba haciendo nada malo, fué herido dos veces en las piernas por Victoriano C. Cruz. Cerca de Toa Alta el referido Ernesto Allende fué parado *328por Victoriano C. Cruz quien le preguntó por su nombre y residencia. Esto causó sospecha al muchacho, le dió la es-palda y quizás si basta corrió y entonces Cruz le disparó e hirió sin más justificación que esa. Cualquier persona que deliberamente dispare contra otra y la hiera, es culpable prima facie de un delito de acometimiento y agresión con circunstancias agravantes, o sea del delito que ha sido impu-tado en la acusación.
Se alegó como defensa que Victoriano C. Cruz era un po-licía y que Ernesto Allende corrió mientras el acusado, que estaba en busca de un prófugo, interrogaba a dicho Allende. La única justificación que puede tener un policía para dispa-rar a un hombre mientras éste trata de correr, es cuando la persona que corre ha cometido un delito grave {felony), o cuando ha sido cometido un delito menos-grave a presencia del funcionario, o si éste tiene un mandamiento de prisión; y por los delitos menos graves solamente después del arresto. Allende no había cometido ningún delito y Cruz no tenía man-damiento para su arresto. La prueba, a la verdad, tendía a mostrar que el funcionario iba vestido dé paisano y no trató de arrestan hasta después que hizo los disparos. Allende no supo que Cruz era un policía sino después de haberse he-cho los disparos.
Se alegó fuertemente en lá vista de este caso, que un hombre peligroso estaba en, fuga cuando Cruz trataba de hacer el arresto. Cruz no tenía, sin embargo, un mandamiento de prisión para el presunto prófugo. Su verdadera misión era sacar de una casa a un hombre que estaba alterando la paz allí, pero cuando Cruz llegó a la casa el hombre se había ido. Cruz confundió a Allende con el prófugo, pero aun cuando él hubiera sido la persona que se perseguía, Cruz no estaba justificado en dispararle. En realidad no podía considerarse que ni Allende ni el supuesto prófugo hicieron resistencia .-al policía, puesto que no hubo tentativa para arrestarlos, ni siquiera ninguna demostración de que Cruz era alguno de *329los funcionarios de la paz. Si un hombre se resuelve a correr al ser interrogado, tal hecho no justifica a un policía para dispararle y no importa lo que el policía mismo crea. Cual-quier persona que dispare contra otra lo hace a su propio riesgo. La intención de disparar y hacer blanco existía, de donde se deduce la intención criminal y no importa el mo-tivo que haya podido tener un determinado acusado. 2 R. C. L. 527,' et seq.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.